Citation Nr: 0917135	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney stones, to 
include as due to Agent Orange or as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for skin cancer, to 
include as due to Agent Orange or as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as due to Agent Orange or as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease, to include as due to Agent Orange or as secondary to 
service-connected diabetes mellitus.

5.  Entitlement to service connection for depression and 
anxiety.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2006, 
a statement of the case was issued in April 2007, and a 
substantive appeal was received in July 2007.

The Board observes that the Veteran's February 2009 hearing 
testimony clarified that several of the service connection 
claims on appeal involve the Veteran's contention that the 
disabilities may be secondary to his service-connected 
diabetes mellitus.  The Board has fashioned its phrasing of 
those issues, as reflected above, to clearly describe the 
nature of the Veteran's claims.

The Veteran testified at a Board hearing in February 2009.  A 
transcript of that hearing is associated with the claims 
file.  During this hearing, the Veteran presented additional 
documents to be considered in his claim and waived 
preliminary RO review of the new evidence in accordance with 
38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The Veteran's VA treatment records now contain a 
January 2008 outpatient psychiatric treatment record 
diagnosing the Veteran with PTSD.

Additionally, the Veteran has recently presented testimony 
regarding alleged stressor events during his service in 
Vietnam.  The Veteran has now described a new alleged 
stressor of a nature which appears to be potentially capable 
of an official verification attempt.  The Veteran's recent 
testimony before the Board in February 2009 describes an 
incident in Spring of 1969 in which he was deployed into a 
hostile landing zone around Da Nang with men he had trained, 
and he witnessed the death of one of the men with whom he had 
become personal friends.  This stressor event has not been 
previously considered by the RO, and no development has been 
pursued to possibly verify the stressor.  The Board also 
notes that the Veteran submitted a statement from a fellow 
service-member in March 2008 which describes that the 
Veteran's compound in Vietnam "received mortar and rocket 
attacks, sometimes the attacks lasted as long as 18 hours.  
Our compound also came under numerous ground attacks."

In light of the newly identified stressor event at the Board 
hearing, the Board finds that additional reasonable steps 
should be taken to determine whether any claimed stressor may 
be verifiable and may be properly associated with the onset 
of any currently diagnosed PTSD.  A request should be made of 
the Veteran to provide information that may help in 
identifying other sources of information which may assist in 
an attempt to verify any pertinent occurrence.  Any 
reasonable additional steps should be accomplished which may 
verify the Veteran's reported stressors during active service 
or in the line of duty.  Based on the information of record, 
including that provided by the Veteran, the RO should attempt 
to obtain corroborating evidence of the Veteran's alleged 
stressors, including through The United States Army and Joint 
Services Records Research Center (JSRRC) (formerly USASCRUR).  
If, and only if, one or more of the Veteran's stressors are 
confirmed, the RO should provide the Veteran with a VA 
psychiatric examination to provide a clear determination as 
to whether the Veteran currently has PTSD and whether it is 
related to a verified valid in-service stressor.

Under the circumstances, with additional development being 
necessary with regard to at least one psychiatric disability 
claim, the Board also finds it reasonable to defer 
adjudication of his claim of entitlement to service 
connection for depression and anxiety pathologies.  After the 
appropriate further development of the record, a VA 
psychiatric examination is warranted to obtain a competent 
medical opinion with regard the nature and etiology of any 
anxiety and depression diagnoses in this case.

At the February 2009 Board hearing, the Veteran and his 
representative clarified that his claims of entitlement to 
service connection for kidney stones, skin cancer, 
hypertension, and coronary artery disease involve his 
contention that these physical disabilities may be secondary 
to his service connected diabetes mellitus.  The Board 
observes that service connection is warranted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).

This theory of entitlement does not appear to have been 
considered in any previous RO adjudication of these claims.  
Furthermore, it does not appear that the Veteran has been 
provided with VCAA notice specifically addressing the 
elements of service connection on a secondary basis.

The Board also notes that a revised version of 38 C.F.R. § 
3.310 became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a nonservice-connected disease or injury by a service-
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  The evidentiary record in this case may not 
currently contain adequate evidence for the Board to consider 
this claim in conformity with the revised regulation.

As the Veteran contends that these physical disabilities are 
caused or aggravated by his service connected diabetes 
pathology, these issues raise complex medical questions which 
the Board believes must be addressed by competent medical 
evidence prior to properly informed appellate review.  Thus, 
in the Board's view, VA examinations and medical opinions 
addressing these claims are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, including notice 
regarding the requirements for 
demonstrating entitlement to service 
connection on a secondary basis.

2.  A request should be made of the 
Veteran to provide any additional 
information that may help in identifying 
where and when his alleged stressor 
event(s) occurred, as well as any other 
information which may assist in an attempt 
to verify the occurrence of the stressor 
event(s).  It is noted that the Veteran 
introduced testimony at his February 2009 
Board hearing with details of a Spring 
1969 stressor event near Da Nang; the 
Veteran also provided new stressor 
information in a February 2009 written 
statement.

3.  Regardless of whether or not the 
Veteran furnishes additional details of a 
claimed stressor, the RO should review the 
claims file and prepare a summary of any 
claimed PTSD stressors based on review of 
all pertinent documents and the Veteran's 
statements regarding stressors.  In 
particular, the events described in the 
February 2009 Board hearing testimony 
should be addressed; the contention of the 
Veteran being present at a compound in 
Vietnam during a significant attack should 
also be addressed to the extent possible.  
This summary, all stressor statements, DD 
Forms 214, and the Veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to The United States Army and Joint 
Services Records Research Center (JSRRC 
(formerly USASCRUR)), for stressor 
verification.  Any additional development 
recommended by that office should be 
accomplished.

4.  Following the above, the RO should 
make a specific determination with respect 
to whether the Veteran was exposed to a 
verified stressor or stressors in service, 
and if so, the nature of the specific 
stressor or stressors.

5.  If, and only if, the RO determines 
that any stressor is verified, the Veteran 
should be afforded a VA PTSD examination.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
the RO should inform the examiner of the 
verified stressor(s).  All necessary tests 
and studies should be accomplished.  The 
examiner should specifically confirm or 
refute whether the Veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD under the requisite DSM-IV criteria.  
If PTSD is diagnosed, the examiner should 
clearly identify the claimed events that 
are considered properly recognized 
stressors supporting the diagnosis.

6.  The Veteran should be scheduled for an 
appropriate VA psychiatric examination to 
determine the nature and etiology of any 
anxiety or depression diagnosis.  (This 
may be accomplished during the PTSD 
psychiatric examination, if a PTSD 
examination is conducted.)  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, the 
examiner should respond to the following:

a)  Please identify whether the Veteran 
is currently diagnosed with a chronic 
anxiety or depression pathology.

b)  For each identified anxiety or 
depression disorder diagnosed in 
responding to the above, please clearly 
state whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the disability was 
manifested during service or otherwise 
caused by the Veteran's service.

7.  The Veteran should be scheduled for 
appropriate VA examination(s) to determine 
the nature and etiology of his claimed (1) 
kidney stones, (2) skin cancer, (3) 
hypertension, and (4) coronary artery 
disease.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the Veteran, 
the examiner(s) should respond to the 
following:

a)  Please identify any current chronic 
disabilities diagnosed in this Veteran 
which manifest in kidney stones.

b)  For any identified kidney stone 
disability diagnosed, please clearly 
state whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the disability was 
caused by the Veteran's service.  

c)  For any identified kidney stone 
disability diagnosed, please clearly 
state whether it is it at least as 
likely as not (a 50% or higher degree 
of probability) that the disability is 
due to or has been permanently 
aggravated by the Veteran's service-
connected diabetes mellitus.

If aggravation is found, the examiner 
should report the baseline level of 
severity of the kidney stone disability 
prior to the onset of aggravation, or 
by the earliest medical evidence 
created at any time between the onset 
of aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If some of 
the increase in severity of the kidney 
stone disability is due to the natural 
progress of the disease, the examiner 
should indicate the degree of such 
increase in severity due to the natural 
progression of the disease.  See 
generally 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).

d)  Please identify any skin cancer 
diagnosed for this Veteran.

e)  For any skin cancer diagnosed, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability was caused by the Veteran's 
service.

f)  For any skin cancer diagnosed, 
please clearly state whether it is it 
at least as likely as not (a 50% or 
higher degree of probability) that the 
disability is due to or has been 
permanently aggravated by the Veteran's 
service-connected diabetes mellitus.

If aggravation is found, the examiner 
should report the baseline level of 
severity of the skin cancer disability 
prior to the onset of aggravation, or 
by the earliest medical evidence 
created at any time between the onset 
of aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If some of 
the increase in severity of the skin 
cancer disability is due to the natural 
progress of the disease, the examiner 
should indicate the degree of such 
increase in severity due to the natural 
progression of the disease.  See 
generally 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).

g)  Please identify whether chronic 
hypertension is diagnosed for this 
Veteran.

h)  For any chronic hypertension 
diagnosed, please clearly state whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
the disability was caused by the 
Veteran's service.  

i)  For any chronic hypertension 
diagnosed, please clearly state whether 
it is it at least as likely as not (a 
50% or higher degree of probability) 
that the disability is due to or has 
been permanently aggravated by the 
Veteran's service-connected diabetes 
mellitus.

If aggravation is found, the examiner 
should report the baseline level of 
severity of the hypertension prior to 
the onset of aggravation, or by the 
earliest medical evidence created at 
any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity.  If some of the increase 
in severity of the hypertension is due 
to the natural progress of the disease, 
the examiner should indicate the degree 
of such increase in severity due to the 
natural progression of the disease.  
See generally 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).

j)  Please identify whether chronic 
coronary artery disease is diagnosed for 
this Veteran.

k)  For any chronic coronary artery 
disease diagnosed, please clearly state 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disability was caused by the 
Veteran's service.  

l)  For any chronic coronary artery 
disease diagnosed, please clearly state 
whether it is it at least as likely as 
not (a 50% or higher degree of 
probability) that the disability is due 
to or has been permanently aggravated 
by the Veteran's service-connected 
diabetes mellitus.

If aggravation is found, the examiner 
should report the baseline level of 
severity of the coronary artery disease 
prior to the onset of aggravation, or 
by the earliest medical evidence 
created at any time between the onset 
of aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If some of 
the increase in severity of the 
coronary artery disease is due to the 
natural progress of the disease, the 
examiner should indicate the degree of 
such increase in severity due to the 
natural progression of the disease.  
See generally 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).

8.  After completion of the above, the RO 
should review the expanded record, to 
include all additional evidence received 
since the statement of the case, and 
readjudicate the issue.  The claims of 
entitlement to service connection for 
kidney stones, skin cancer, hypertension, 
and coronary artery disease should be 
adjudicated to include consideration of 
the Veteran's contention that these 
disabilities may be secondary to service-
connected diabetes mellitus.  If any issue 
on appeal remains denied, the RO should 
furnish the Veteran with an appropriate 
supplemental statement of the case and the 
case should be returned to the Board after 
the Veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



